NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARILYN L. PRICE,                               No.    21-35377

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05703-MLP

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Western District of Washington
                 Michelle L. Peterson, Magistrate Judge, Presiding

                            Submitted April 15, 2022**
                               Seattle, Washington

Before: HAWKINS and FORREST, Circuit Judges, and RESTANI,*** Judge.

      Claimant Marilyn Price appeals from the district court’s order affirming the

Commissioner’s partial denial of her applications for disability insurance benefits


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
under Title II and supplemental security income under Title XVI of the Social

Security Act. We have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291,

and we affirm.

      We review the district court’s order de novo and reverse only if the

Administrative Law Judge’s (ALJ) decision was not supported by substantial

evidence or relied on legal error. Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020).

      1. Chronic Fatigue Syndrome. To qualify as a medically determinable

impairment (MDI) “a physical or mental impairment must be established by

objective medical evidence from an acceptable medical source.” 20 C.F.R.

§§ 404.1521, 416.921. Social Security Ruling 14-1p provides that the SSA “will find

that a person has an MDI of [chronic fatigue syndrome (CFS)] if a licensed physician

diagnosed CFS, and this diagnosis is not inconsistent with the other evidence in the

person's case record.” SSR 14-1P (S.S.A. Apr. 3, 2014). The record supports the

ALJ’s finding that there was no official diagnosis of CFS. Although Dr. Uy said

Price “appears to have chronic fatigue,” Dr. Keene subsequently noted that “final

[diagnosis] of Chronic Fatigue will be deferred until after the planned neurology

followup.” We find no error in the ALJ’s finding regarding CFS. 1



      1
       Price argues that the ALJ erred by not explaining why he disagreed with the
prior ALJ’s finding regarding CFS. However, the district court reversed the prior
ALJ decision, and Price has offered no authority requiring a second ALJ to explain
the specific reasons for making different findings than a prior, vacated ALJ decision.

                                          2
      2. Depression and Anxiety. Price makes several general arguments

challenging the ALJ’s evaluation of mental health medical evidence. The ALJ

properly evaluated the medical evidence regarding Price’s depression and anxiety

and gave “clear and convincing reasons supported by substantial evidence in the

record” for the weight he gave to each medical opinion. Ford, 950 F.3d at 1154

(internal quotation marks and citation omitted). For instance, the ALJ accurately

analyzed opinions from Dr. Mayer and Ms. Geist and provided detailed explanations

for why he gave them significant weight when assessing severity and residual

functional capacity (RFC).2 We find no error in the ALJ’s analysis of the medical

evidence regarding Price’s depression and anxiety.

      3. Price’s Testimony. The ALJ provided “specific, clear, and convincing

reasons” supported by substantial evidence for discounting Price’s testimony

regarding the intensity, persistence, and limiting effects of her symptoms. Ahearn v.

Saul, 988 F.3d 1111, 1116 (9th Cir. 2021) (internal quotation marks and citation

omitted). The ALJ noted that prior to 2013 the medical evidence showed very limited

treatment for any mental impairments and that the treatment notes from January

2013 to June 2015 showed mild symptoms and limited treatment. As explained


      2
       To the extent Price argues that the ALJ failed to consider Dr. Davenport’s
opinion that her depression affected her ability to perform skilled work, her
argument fails because the ALJ specifically found that Price has been unable to
perform her past skilled work and included limitations in the RFC to account for her
impairment.

                                         3
above, the ALJ did not err by not considering Price’s testimony about limitations

cause by CFS. Nor did the ALJ err in discounting Price’s testimony about the extent

of limitations associated with her depression where the medical evidence supports

the ALJ’s reasoning concerning the sparse and limited nature of Price’s treatment.

We find no error in the ALJ’s assessment of Price’s testimony.

      4. Lay Evidence. The ALJ discounted lay evidence from Price’s sister and

friend for germane reasons. Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017).

The ALJ considered this evidence but gave more weight to the opinions of doctors

who assessed Price’s limitations. Because the statements of these witnesses

recounted the same complaints as Price, the ALJ provided sufficient reasoning to

discount them. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th

Cir. 2009) (holding that where an ALJ cited inconsistency with medical evidence as

a clear and convincing reason to discount a claimant’s testimony, he also provides

germane reasons to discount a lay witness’s similar testimony).

      Price also argues that the ALJ erred by failing to consider a Social Security

interviewer’s observation that Price looked tired during her interview but does not

explain how it affected the ALJ’s decision. Thus, we find that any error was

harmless.

      5. RFC Assessment and Step Five Finding. The ALJ conducted a careful

RFC assessment that weighed all medical opinions and accounted for Price’s


                                         4
depressed condition with non-exertional limitations. For instance, the ALJ gave

Dr. Mayers significant weight because she personally examined Price and her

opinions were consistent with other mental health examinations in the record. The

ALJ did not err in declining to consider properly discounted evidence when

determining Price’s RFC. Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012).

      AFFIRMED.




                                       5